Citation Nr: 0429461	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  01-08 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial higher rating for bilateral 
hearing loss, now rated 20 percent.

2.  Entitlement to a higher rating for residuals of a skull 
fracture with headaches and vertigo, now rated 10 percent.

3.  Entitlement to a compensable rating for a right eardrum 
perforation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty for training December 1967 
to April 1968.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an April 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(the RO), which granted service connection for bilateral 
hearing loss (rated 10 percent disabling), a perforated right 
ear drum (rated 0 percent), and a skull fracture with 
residual headaches and vertigo (rated 0 percent).  The 
veteran disagreed with assigned ratings.  In August 2001, the 
RO denied claims for high ratings for these disabilities.  

The Board remanded the case in June 2003.  In October 2003, 
the RO increased the rating for hearing loss to 20 percent, 
effective July 9, 2003.  The veteran testified at a hearing 
before the Board in July 2004.  

The issues of entitlement to a higher rating for the 
residuals of a skull fracture with headaches and vertigo, now 
rated 10 percent, and entitlement to a compensable rating for 
a right ear drum perforation will be addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim for a higher rating for bilateral 
hearing loss has been obtained.  

2.  The veteran's service-connected bilateral hearing loss is 
manifested by level II hearing in each ear in January 2001 
and July 2001 and level III hearing in each ear in December 
2001 under the normal formula for the evaluation of hearing 
loss. 

3.  Under the alternate formula for such evaluations, the 
veteran has level II hearing in the right ear and level V 
hearing in the left ear within the January 2001 and July 2001 
evaluations and level III hearing in the right ear and level 
V hearing in the left ear in December 2001.  

4.  More recently, in October 2003, the disability is 
manifested by level III hearing in each ear under the normal 
formula and level VII hearing in the right ear and level III 
hearing in the left ear under the alternative formula.


CONCLUSION OF LAW

The criteria for a higher rating for bilateral hearing loss 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2004); 38 C.F.R. § 4.86 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

On active duty for training in June 1968, the veteran 
sustained skull and left wrist fractures in a truck accident 
with multiple fatalities and injuries.  

In April 1998, a systems review of the veteran included 
findings of hearing loss and ringing in the ears.  The 
veteran was privately treated in October 1998 for a left ear 
infection diagnosed as otitis externa.  

The veteran underwent a VA ear disease examination in January 
2001.  He described ringing in his ears, worse on right, as 
well as some vertigo when getting up quite quickly.  
Examination revealed slight deformity of the right tympanic 
membrane, but no gross abnormalities, redness, or scaling.  
He did have some balance difficulty when getting up quite 
quickly.  Hearing loss was moderately severe in both ears 
without his hearing aids.  No active ear disease was present 
and there were no signs of infection.  Diagnoses were 
constant tinnitus and a history of what appeared to be a 
basilar skull fracture.  It was indicated that this could be 
consistent with blood coming from the right ear secondary to 
a perforation from the fracture itself, with subsequent 
hearing loss and constant tinnitus.  The diagnosis was the 
same on a January 2001 VA neurological disorders examination.  

On VA audiological examination in January 2001, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
65
95
105
LEFT
10
20
70
70
85

The average thresholds were 71 on the right and 61 on the 
left.  Speech recognition scores were 92 percent on the right 
and 84 percent on the left.

On VA examination in July 2001, the veteran described 
headaches three to four times per week and lasting about 15 
minutes, but without any functional loss, weakness, or 
fatigue.  The diagnosis was headaches.  

On VA audio examination in July 2001, the veteran described 
decreased hearing and constant bilateral tinnitus.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
65
95
105
LEFT
10
20
70
70
85

The average pure tone thresholds were 71 on the right and 61 
on the left.  Speech recognition scores were 92 percent on 
the right and 84 percent on the left.

The veteran testified before the RO in November 2001 that he 
had severe, but not long-lasting, weekly headaches.  He also 
described dizziness.  

On VA audio examination in December 2001, the veteran 
reported gradual hearing loss for several years, worse on the 
right, as well as quite intense tinnitus.  He also reported 
treatment for a recent ear infection in August 2001.  He 
denied any vertigo.  Pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
65
95
105
LEFT
10
25
70
65
80

Average pure tone thresholds were 73 on the right and 60 on 
the left.  Speech recognition scores were 88 bilaterally.  
The examiner diagnosed moderate to profound sensorineural 
hearing loss in the right ear, and moderately severe to 
profound sensorineural hearing loss in the left ear.  It was 
possible that a portion of his hearing loss might be due in 
part to the service-connected skull fracture.  The examiner 
also found the subjective tinnitus to be consistent with 
high-frequency sensorineural hearing loss.  

On VA neurological disorders examination in December 2001, 
the veteran continued having problems with headaches, with an 
increase in frequency, duration and pain.  The diagnosis was 
chronic headache with recent exacerbation.  The examiner 
found no vertigo or deficit on neurological examination.  The 
vertigo was probably secondary to vestibular inflammation or 
labyrinthitis or was more than likely benign postural 
hypertension; it was not associated with the headache and the 
diagnosis, at best, was episodic benign positional vertigo.  

The veteran reported in February 2002 that he had feedback 
from his right hearing aid.  Adjustments were made.  In May 
2002, he said that his hearing aids kept slipping out of his 
ears.  On VA ear disease examination in May 2002, he reported 
gradual hearing loss over several years, which was worse in 
the right ear.  It was noted that since the in-service skull 
fracture and perforated right ear drum, he had had no 
difficulties.  There had been some problems with fitting the 
right ear, including occasional ear infections.  Audiologic 
examination showed high-frequency sensorineural hearing loss 
in the right that started at 1500 cycles per second and went 
through the high frequency range; in the left ear, it started 
at 1500 cycles per second with 65 decibel hearing loss.  
Hearing loss was symmetric on examination.  His dizziness and 
balance disturbance had been stable.  The external auditory 
canal and tympanic membranes were normal, without infection, 
ear disease, or secondary conditions; there were no 
peripheral vestibular disorders or symptoms consistent with 
Meniere's disease or complications.  The impression was 
sensorineural hearing loss from trauma, worse on the right, 
but without evidence of any progression.

In July 2002, the RO denied service connection for right ear 
pain secondary to a hearing aid worn for service-connected 
hearing loss.  This issue is not before the Board at this 
time.     

On a December 2002 VA mental disorders hearing, the examiner 
noted that the veteran was very hard of hearing and that it 
was very difficult to obtain a history from the veteran due 
to hearing and hearing aid problems.

In March 2003, the veteran reported persistent intermittent 
headaches.  Examination showed clear tympanic membranes with 
some scarring on the right.  Cranial nerves were generally 
intact.  

Private medical records from June 2003 describe right ear 
pain with signs of definite inflammation and a diagnosis of 
otitis externa.

On VA examination in October 2003, the veteran reported three 
primary symptoms: vertigo, high-pitched constant tinnitus, 
and headaches that had progressed in the last six to eight 
months in severity or duration.  The headaches were more 
intense and would last a bit under an hour, measuring as 6 or 
7 on a scale to 10, and occurring twice per week.  He used 
over-the-counter medications and self-restricted activities; 
he also had gone home from work early about 12 days in the 
past year.  The headaches were not felt to be prostrating.  
Although he could take care of his normal daily living 
activities, he reported having low energy during headaches.  
His tympanic membranes were intact, and he wore hearing aids.  
Cranial nerves were generally intact.  He denied auras, 
prodromes, photophobia, or phonophobia.  Diagnoses were skull 
fracture traumatic, resolved; benign positional vertigo, 
post-traumatic; perforation of the right tympanic membrane, 
well healed; and atypical headaches, post-traumatic.   

On VA audio examination in October 2003, the veteran reported 
constant tinnitus.  Pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
70
95
105
LEFT
15
35
70
70
80

The average pure tone thresholds were 75 on the right and 64 
on the left.  Speech recognition ability was 88 percent 
bilaterally.

At a hearing before the Board in July 2004, the veteran 
testified about the frequency and severity of headaches and 
vertigo associated with the skull fracture disability, as 
well as hearing problems and fluid leakage from the right ear 
along with tinnitus.  He stated that the right ear discharge 
made him unable to wear hearing aids.  

II.  Analysis

First, the Board will address recent legislation and 
developments involving VA's duty to notify and assist 
claimants.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, codified at 38 U.S.C.A. §§ 5103 & 
5107 (West 2002), (the "VCAA") was signed into law.  This 
enhanced the notification and assistance duties of the VA 
towards claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was made after 
the date of the VCAA's enactment on November 9, 2000.  
However, various VA notices have informed the veteran of all 
applicable laws and regulations, what types of evidence are 
needed to support his claims, who is responsible for securing 
specific items, and the need for any other evidence that the 
veteran may have in his possession.  The VA's thorough 
notices of all matters required by the VCAA and its 
regulatory progeny throughout this adjudication have cured 
any defects involving notice of the provisions of the VCAA or 
the timing of such notice.  

The RO sent the veteran letters in November 2000, March 2001, 
and April 2001, prior to the rendering of the decision on 
appeal to meet the requirements of the VCAA.  The RO also 
sent additional correspondence in July 2001.  The RO also 
sent the veteran a statement of the case in August 2001 and 
supplemental statements of the case in March 2002, July 2002, 
and October 2003.  Further, the VA has also sent additional 
correspondence at various times throughout this adjudication, 
such as in June 2003, including requests for evidence of 
medical treatment and lay statements or other evidence.  
These documents discussed the evidence considered and the 
pertinent laws and regulations, including provisions of the 
VCAA and the reasons for the RO's decision.  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

The VA also has satisfied its duty to assist the veteran in 
obtaining evidence necessary to substantiate the claims by 
obtaining all available service and medical records and by 
providing several examinations.  

When, as here, there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not require further assistance.  Wensch 
v. Principi, 15 Vet App 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  The 
Board finds that notice and duty to assist provisions of the 
law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.  The Board will now address the merits of the 
veteran's claim for a higher rating for bilateral hearing 
loss.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, the veteran timely appealed the 
ratings initially assigned for these disabilities on the 
original grants of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grants of service connection.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Evaluations of defective hearing range from noncompensable to 
100 percent and are based on organic impairment of hearing 
acuity as demonstrated by the results of speech 
discrimination tests together with average hearing 
thresholds, with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate 
the degree of disability from service-connected hearing loss, 
the rating schedule establishes 11 auditory acuity levels, 
designated level I, for essentially normal acuity, through 
level XI, for profound deafness.  38 C.F.R. § 4.85 (2004).  

The veteran's bilateral hearing loss was rated 10 percent 
since the effective date of service connection and 20 percent 
since July 9, 2003.  

Hearing loss is evaluated by mechanical application of a grid 
diagram involving average puretone thresholds and speech 
discrimination results.  The currently applicable rating 
criteria provide a table for ratings purposes (Table VI) to 
determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the pure tone threshold average 
which is the sum of the pure tone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  
38 C.F.R. § 4.85 (2004).  

The Board has reviewed the entire medical history, including 
recent VA audiological evaluations.  The VA examinations from 
2001 show results that warrant 10 percent ratings under the 
normal formula for evaluating hearing loss (level II hearing 
in each ear in January 2001 and July 2001; level III hearing 
in each ear in December 2001).  Each of these examinations 
also shows results that warrant application of the special 
formula for evaluating hearing loss under 38 C.F.R. § 4.86, 
and those results are consistent with 10 percent ratings 
(level II hearing in the right ear and level V hearing in the 
left ear in January 2001 and July 2001; level III hearing in 
the right ear and level V hearing in the left ear in December 
2001).  

The most recent VA examination, from 2003, would warrant a 0 
percent rating under the "normal" formula (level III 
hearing in each ear), but a 20 percent rating under the 
applicable formula in 38 C.F.R. § 4.86 (level VII hearing in 
the right ear and level III hearing in the left ear).  The 
Board has considered the specific findings from each of these 
examinations by reference to a mechanical application of the 
grid system used to evaluate hearing loss disability for VA 
purposes.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

The Board does not find evidence that the veteran's 
disability evaluation should be increased for any separate 
period based on the facts found during the appeal period.  
The evidence of record from the day the veteran's filed his 
claim to the present supports the RO's findings in this case.  
The veteran should have received a 10 percent evaluation when 
he was receiving a 10 percent evaluation (based on the 
evaluations at that time, prior to October 2003) and a 20 
percent evaluation, based on the most recent findings in 
October 2003, is now warranted based on the veteran's own 
statement that his hearing loss had worsen in July 2003.  The 
October 2003 report supports the veteran's July 2003 
statement.  Medical records prior to July 2003 do not 
indicate a 20 percent evaluation is warranted.  Finally, the 
medical evidence cited above does not support an evaluation 
greater than 20 percent. 

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2004).  However, there is no competent evidence 
that the disability causes marked interference with 
employment or requires frequent hospitalizations or otherwise 
produces unrecognized impairment suggesting extraschedular 
consideration is indicated.  

The preponderance of the evidence is against the claim for a 
higher rating for bilateral hearing loss during any of the 
periods since the effective date of service connection.  The 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A higher rating for bilateral hearing loss is denied.


REMAND

With regard to the claim for increased ratings for residuals 
of a skull fracture with headaches and vertigo and for a 
perforated right ear drum, the Board is of the opinion that 
additional development is needed.  VA neurological disorders 
examination in December 2001 indicate that the veteran's 
vertigo was probably secondary to vestibular inflammation or 
labyrinthitis or was more than likely benign postural 
hypertension, that it was not associated with headaches and 
the diagnosis, at best, was episodic benign positional 
vertigo.  

The evaluation of the disorders at issue is difficult, 
particularly in light of the veteran's contentions regarding 
the nature and extent of the disorders at hearing.  For 
example, while the examiner noted probable causation by 
vestibular inflammation or labyrinthitis, it is not clear if 
such is due to the skull fracture and injuries sustained in 
the accident while the veteran was on active duty for 
training in 1968.  Therefore, on remand, the RO should afford 
the veteran an examination to assess the nature and etiology 
of the vertigo and to specifically discuss whether the 
current vertigo is caused or aggravated by the service-
connected skull fracture or its residuals.

There also is evidence of occasional infection and otitis 
externa of the right ear.  It is not clear whether such is a 
residual of the perforated ear drum and bleeding that was 
sustained during the veteran's truck accident during active 
duty for training in 1968.  Therefore, on remand, the RO 
should afford the veteran an examination to assess the 
nature, severity, and etiology of his ear infections.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain copies of any 
VA and non-VA medical records pertaining 
to residuals of a perforated right ear 
drum or to residuals of a skull fracture 
with vertigo and headaches that are not 
yet associated with the claims folder.

2.  The RO should then provide the 
veteran with a VA examination to assess 
the current nature, severity, and 
etiology of (1) residuals of a skull 
fracture with vertigo and headaches; and 
(2) residuals of a perforated right ear 
drum.  The claims folder must be 
provided to and reviewed by the 
examiner(s).  The examiner should 
discuss whether the veteran has vertigo 
at present, whether any such vertigo is 
related to vestibular inflammation or 
labyrinthitis, and whether vestibular 
inflammation or labyrinthitis is related 
to the veteran's service, including the 
1968 active duty for training truck 
accident that resulted in a skull 
fracture and a perforated right ear drum 
with bleeding.

More specifically, the examiner is asked 
to indicate all disorders (if any) 
associated with the residuals of a skull 
fracture with headaches, vertigo, and 
the right eardrum perforation.  A 
discussion of the nature and extent of 
the veteran's headaches, vertigo, and if 
the veteran has any disorder related to 
the eardrum perforation would be of 
great assistance to the Board in this 
case.                  

3.  The RO should then readjudicate the 
claims for higher ratings for residuals 
of a skull fracture with vertigo and 
headaches and for residuals of a 
perforated right ear drum for any 
periods of time since the effective date 
of service connection.  If the decision 
remains adverse to the veteran, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case and the proper 
opportunity for a response.  The case 
should then be forwarded to the Board 
for further review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be treated expeditiously.  All claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



